STONE, Circuit Judge
(dissenting). I think the intention of the trial court is clear, as expressed in the sentences, that they should be served consecutively. This must follow from the language in each sentence that “this sentence not to run concurrently with sentence'in” the other case. The only basis for confusion is that the sentences were to begin upon the same day. I think the language of these sentences should be construed in the light of those matters to which they refer. No reason appears why it could make any difference which sentence was served first and, obviously, no such difference could exist.